Citation Nr: 0802561	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-33 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
Type III, to include as due to the service-connected 
hypertension and/or coronary artery disease.  

2.  Entitlement to an effective date earlier than May 15, 
2001, for the grant of service connection for coronary artery 
disease.  

3.  Entitlement to an effective date earlier than May 15, 
2001, for the grant of service connection for hypertension.  

4.  Whether there was clear and unmistakable error in the RO 
rating decision dated in June 1994 that denied service 
connection for hypertension.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1967 to 
November 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from March 2002, August 2003, October 2004, 
and July 2005 rating decisions of the RO.  

The Board notes that, per his request, the veteran was 
scheduled for a December 2007 hearing at the Board.  Two and 
a half weeks prior to the hearing, however, the veteran 
informed VA that he no longer wished to have a hearing.  
Instead, the representative presented written argument on his 
behalf.  

The veteran's representative in a March 2007 statement 
indicated that the veteran did not wish to pursue a claim of 
service connection for diabetes mellitus as secondary to 
Agent Orange exposure, but rather wished to only pursue a 
claim for diabetes mellitus as caused or aggravated by his 
service-connected hypertension and/or coronary artery 
disease.  The Board therefore considers the portion of the 
veteran's diabetes claim, a secondary to Agent Orange 
exposure, to be withdrawn.

The issue of service connection for diabetes mellitus is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  The veteran filed his original claim of service 
connection for a heart condition in October 1992, which was 
denied by the RO in a rating decision dated in June 1994; the 
veteran was sent notice of the adverse determination and 
about his appellate rights, but did not initiate a timely 
appeal.  

2.  On May 15, 2001, the RO is first shown to have received 
the veteran's application to reopen the previously denied 
claim of service connection.  

3.  In a March 2003 rating decision, the RO granted service 
connection for heart disease secondary to hypertension, 
effective May 22, 2001; in an August 2003 rating decision, 
the RO granted an effective date for this condition as of May 
15, 2001.  

4.  The correct facts, as they were known at the time of the 
June 1994 rating decision, were before the RO, and the 
statutory or regulatory provisions extant at the time were 
correctly applied.  



CONCLUSIONS OF LAW

1.  An effective date earlier than May 15, 2001, the date of 
filing of the reopened claim, is not assignable for the grant 
of service connection for heart disease.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 
(2007).  

2.  An effective date earlier than May 15, 2001, the date of 
filing of the reopened claim, is not assignable for the grant 
of service connection for hypertension.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2007).  

3.  The appeal of whether the final June 1994 rating decision 
that denied the original claim of service connection for a 
heart condition involved clear and unmistakable error is 
dismissed without prejudice.  38 U.S.C.A. §§ 5107, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).  

The Court, however, recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases, 
such as this one involving earlier effective date claims, in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  

The Board also notes that VA's duties to notify and assist 
contained in VCAA are not applicable to CUE claims.  See 
Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  


II.  Earlier Effective Date for coronary artery disease.

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) 
(2006).  

In addition, where new and material evidence is received 
after final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r) (2006).  

The record shows that the veteran filed a claim seeking 
service connection for a heart condition in October 1992.  
The RO denied the claim in a rating decision dated in June 
1994.  The veteran was sent a notice of the denial and of his 
appellate rights, but did not initiate an appeal contesting 
the denial and the decision became final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.304, 20.305, 20.1103 (2007).  

Therefore, this action constitutes a final adjudication of 
the claim filed in October 1992, based on the evidence then 
of record.  38 C.F.R. § 3.160(d) (2007).  

In May 2001, the veteran applied to reopen his claim of 
service connection for a heart condition.  This claim was 
received at the RO on May 15, 2001.  In a March 2002 rating 
decision, the RO granted service connection for heart disease 
secondary to hypertension, effective on May 22, 2001.  

In an August 2003 rating decision, the RO assigned an earlier 
effective date of May 15, 2001, for the grant of service 
connection.  The date of May 15, 2001 being the date of 
receipt of his application to reopen the previously denied 
claim.  38 C.F.R. § 3.400 (q) (ii), (r); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Here, the Board notes that the veteran was awarded service 
connection for a heart condition effective on May 15, 2001, 
which is the date of receipt of his application to reopen the 
previously denied claim.  Based on 38 U.S.C.A. § 5110(a), 
therefore, the RO granted the earliest effective date for the 
grant of service connection permitted under the law.  
38 C.F.R. § 3.400 (q),(r).  

The veteran asserts in this regard that the grant of service 
connection for his heart disability was as secondary to his 
hypertension that was present in service.  Therefore, he 
feels that the effective date should be retroactive to the 
date of receipt of his original claim in October 1992.  

The Board notes that the records of the veteran's treatment 
are not adequate to serve as a claim of service connection.  
While it is true that any communication or action indicating 
an intent to apply for one or more benefits administered by 
VA may be considered an informal claim, see 38 C.F.R. § 
3.155(a), "[t]he mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  

The records of the veteran's treatment prior to filing the 
claim of service connection, therefore, cannot by themselves 
serve as a claim of service connection.  The mere receipt of 
medical records cannot be construed as an informal claim.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

For these reasons, the Board determines that an effective 
date earlier than May 15, 2001 for the grant of service 
connection for heart disease is not warranted.  


III.  Earlier effective date for hypertension. 

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of the increase shall be fixed in accordance with the facts, 
but shall not be earlier than the date of the change in the 
law.  

A liberalizing law is one that creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit.  A change to VA's 
schedule for rating disabilities can be considered a 
liberalizing law if it had a substantive impact on claims by 
liberalizing the evidentiary basis on which service 
connection for certain disabilities may be established.  
VAOPGCPREC 26-97.  

In the present case, the veteran filed a claim of service 
connection for a heart condition in October 1992.  The RO 
denied service connection for a heart condition in a June 
1994 rating decision.  Hypertension was addressed in the RO's 
decision.  

On May 15, 2001, the veteran applied to reopen the claim of 
service connection for hypertension and heart disease.  The 
RO granted service connection for conditions effective on May 
22, 2001 in a March 2003 rating decision.  An August 2003 
rating decision corrected the effective date to May 15, 2001.  

Here, the Board notes that the January 12, 1998 change to the 
regulations may not be construed as a "liberalizing VA 
issue" for purposes of applying 38 C.F.R. § 3.114(a) in this 
case.  

Under 38 C.F.R. § 3.114, if a claim is reviewed at the 
claimant's request more than one year after the effective 
date of the law or administrative issue, benefits may be 
awarded for a period of one year prior to the date of receipt 
of that request. 38 C.F.R. § 3.114(a)(3).  However, the grant 
of service connection for hypertension or for heart disease 
on a secondary basis cannot found to have been substantively 
impacted by a liberalizing aspect of any regulatory changes 
to the law including those implemented on January 12, 1998.  

Thus, since the veteran is not shown to have filed his 
reopened claim of service connection prior to May 15, 2001, 
an earlier date on which entitlement arose cannot be applied 
by law.  

The Board acknowledges that the veteran has requested an 
effective date back to the date of his original claim in 
October 1992.  

Here, the Board notes that service connection was awarded for 
hypertension based on new evidence linking hypertension to 
manifestations exhibited in service.  The more recent October 
2001 VA examination diagnosed hypertension and opined that 
hypertension had its clinical onset in service.  

In light of the foregoing, the claim for an earlier effective 
date of May 15, 2000 for service-connected hypertension.  


IV. Clear and unmistakable error in the June 1994 RO 
decision.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
their results would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos 
v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove 
clear and unmistakable error, a claimant must show that an 
error was outcome-determinative, an error that would 
manifestly have changed the outcome of the prior decision); 
Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:  

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995) (same).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. at 
5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

With respect to the third prong, the Board notes that, in 
Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that 
"opinions from this Court that formulate new interpretations 
of the law subsequent to [a VA] decision cannot be the basis 
of a valid clear and unmistakable error claim.  Id. at 170.  

The Court reaffirmed this principle in Brewer v. West, 11 
Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App.  
134, 137 (1998).  Indeed, in Brewer, the Court held that, 
although judicial decisions made during the course of an 
appeal were retroactively applicable to pending appeals, for 
purposes of adjudicating claims of CUE in a prior VA 
decision, "new" judicial interpretations of the law that 
were not issued at the time of the prior VA decision are not 
applicable.  Id. at 234.  

However, in this appeal, the Board finds that the arguments 
advanced by the veteran fail to assert a claim of CUE with 
the requisite specificity.  See Phillips; Luallen.  

After a careful review of the record in June 1994, the Board 
notes there was advanced a tenable basis to support the RO's 
denial of service connection for a heart condition, to 
include that medical findings regarding elevated blood 
pressure readings in service.  In reviewing that 
determination, the Board finds that the correct facts as they 
were known at the time were before the adjudicator and the 
statutory or regulatory provisions extant at the time were 
correctly applied.  

The veteran essentially asserts that the RO in June 1994 was 
wrong to weight the evidence as it did.  However, allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  See Baldwin v. 
West, 13 Vet. App. at 5; Damrel v. Brown, 6 Vet. App. 242, 
246 (1994).  

Similarly, the veteran was not afforded a VA examination 
prior to the June 1994 rating decision, but the Court has 
held that the VA's breach of its duty to assist cannot form a 
basis for a finding of clear and unmistakable error.  See 
Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).  

A breach of the duty to assist creates only an incomplete 
rather than an incorrect record.  See Cook v. Principi, 318 
F.3d 1334, 1344-47 (Fed. Cir. 2002) (en banc); Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994).  See also Simmons v. Principi, 17 
Vet. App. 104, 109 (2003) (failure to provide comprehensive 
medical examination could not, as a matter of law, serve to 
vitiate the finality of a prior rating decision on the basis 
of clear and unmistakable error).  

Accordingly, as CUE is not shown to have been asserted with 
specificity as to the final rating decision in June 1994 
denying service connection for a heart condition, an outcome-
determinative error cannot be found therein so as to form a 
basis for the assignment of an earlier effective date.  To 
this extent, the appeal must be dismissed.  



ORDER

The claim for an effective date earlier than May 15, 2001, 
for the grant of service connection for coronary artery 
disease must be denied.  

The claim for an effective date earlier than May 15, 2001 for 
the grant of service connection for hypertension must be 
denied.  

The appeal as to whether the final June 1994 rating decision 
was clearly and unmistakably erroneous is dismissed without 
prejudice.  



REMAND

After a careful review of the claims folder, the Board finds 
that the claim of secondary service connection for diabetes 
mellitus must be remanded for additional development and 
adjudication.  

Here, the Board notes that the veteran submitted an October 
2005 questionnaire from his private physician indicating that 
he had multiple medical problems stemming from service that 
served to cause his diabetes mellitus.  The medical records 
or medical evidence underlying this opinion, however, have 
not been associated with the veteran's claims file.  

Based on the foregoing, the RO should attempt to obtain the 
medical treatment records from the private physician 
indicated in the October 2005 statement.  

The veteran should also be afforded an opportunity to submit 
any recent medical evidence or opinion to support his claim 
of secondary service connection for diabetes mellitus that 
have not already been associated with the veteran's claims 
file.  This should include a clarifying opinion from the 
physician who penned the October 2005 medical opinion 
submitted by the veteran.  

In this regard, the Board notes that the records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Accordingly, this remaining matter on appeal is REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate 
steps to contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his diabetes mellitus since 
service.  This should include all 
medical and treatment records from the 
veteran's private physician indicated 
in the October 2005 opinion, to include 
records that underlie and support this 
physician's October 2005 opinion. This 
should also include a clarifying 
opinion from the physician that penned 
the October 2005 medical opinion 
indicating what, in his opinion, has 
caused or aggravated the veteran's 
diabetes mellitus.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of VCAA), the RO should again review this 
claim.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


